DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Claim Objections

Claim 2 is objected to because of the following informality:  in line 2 “electrodes”[plural] should – electrode – [singular[.  

Appropriate correction is required.





Claim Rejections - 35 USC § 112

Note that dependent claims will have the deficiencies of base and intervening claims.
	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:

a) claim 1 recites the following limitation – “the conductive ink comprising one or more of: a platinum-group metal; another transition-group metal with a melting point greater than about 4000C; . . . .[italicizing by the Examine}” However, there is no previous requirement of a transition-group metal with a melting point greater than about 4000C.  Does Applicant mean – a transition-group metal other than  a platinum-group metal with a melting point greater than about 4000C; . . . . --?

b) Claim 5 recites the limitation "the surface of the at least one substrate[italicizing by the Examiner]" in line 2.  Presumably the substrate is three-dimensional and so has more than one surface.  Also claim 1 only refers to “a surface”.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.





Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gray et al. US 4,052,286 (hereafter “Gray”).

Addressing claim 1, Gray discloses a method for manufacturing an electrochemical sensor (10; see the Abstract and col. 1:50-60): 
forming at least one electrode (12; although Gray refers to the conductive trace plus the substrate as a sensor electrode, for this rejection the Examiner is construing the conductive trace 12 alone as an electrode) on at least one substrate (11; col. 1:50-56) , comprising printing at
least one conductive ink on a surface of the at least one substrate 
(col. 3:4-7), the conductive ink comprising 
a platinum-group metal (see col. 2:50-54 noting therein “platinum, palladium”); 
the electrochemical sensor being free of another material over the at least one electrode (see Figures 1 and 2).


	Addressing claim 2, for the additional limitation of this clam see again Gray Figures 1 and 2.

	Addressing claim 3, for the additional limitation of this clam see Gary col. 2:46-49 and claim 8.

 	Addressing claim 4, for the additional limitation of this clam see Gary col. 2:46-49 and claim 8.1


Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hari Gunasingham US 5,131,999 (hereafter “Gunasingham”).

Addressing claim 1, Gunasingham  discloses a method for manufacturing an electrochemical sensor (slide 34 with working electrode 32, counter electrode 30, metal leads 38, and contacts 40 ; see the title, Abstract, Figures 1 and 2, and col. 6:4-26): 
forming at least one electrode (working electrode 32, counter electrode 30) on at least one substrate (Figure 2 and col. 6:4-7) , comprising printing at
least one conductive ink on a surface of the at least one substrate 
(col. 6:31-36, noting especially “screen printing” therein2), the conductive ink comprising 
a platinum-group metal (see col. 6:31-36  noting therein “platinum”); 
the electrochemical sensor being free of another material over the at least one electrode (working electrode may be modified with a chemical coating (col.6:38-41).  Also, there is disclosure of modifying the counter electrode.).


Addressing claim 2, the additional limitation of this claim may be inferred from Gunasingham Figure 2.

Addressing claim 3, for the additional limitation of this claim note see Gunasingham col. 6:7-8, noting thereon “ceramic”.

Addressing claim 4, the additional limitation of this claim may be inferred from Gunasingham Figure 2 along with col. 6:7-8, noting thereon “ceramic”.


Addressing claim 8, for the additional limitation of this claim note see Gunasingham col. 6:22-25.  


Claims 9, 10, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vargas-García et al., “Pt Electrode-Based Sensor Prepared by Metal Organic Chemical Vapor Deposition for Oxygen Activity Measurement in Glass Melts,” Sensors and Materials, Vol. 14, No. 1 (2002) 047-056 (hereafter “Vargas-García”).

Addressing claim 9, Vargas-García discloses an electrochemical sensor (see the tittle and abstract) for use in a molten salt environment (note “Measurements in Glass Melts” in the title.  Also, “The oxidation reduction in the FeO-Fe2O3 equilibrium moved towards the reduced side when the temperature of molten glass was increased. [italicizing by the Examiner]”  See the abstract.) , 
the electrochemical sensor comprising: 
a working electrode (outer Pt-C film on Figure 1) on at least one substrate (YSZ), 
the working electrode comprising a conductive material (platinum (Pt) and apparently some carbon3) ;  and 
a counter electrode on the at least one substrate (the Examiner is construing the inside electrode in Figure 1, which is labeled  as a “reference electrode”, as a counter-reference electrode), the counter electrode
comprising another conductive material (Pt-C), 
wherein at least a portion of the electrochemical sensor, to be inserted into a
molten salt environment during use of the electrochemical sensor, is free of silver, gold, copper, silicon, and polymer materials (There is no indication that any of  silver, gold, copper, silicon, or a polymer material is within a portion of the electrochemical sensor, to be inserted into a
molten salt environment during use of the electrochemical sensor.  Note that “YSZ” stands for yttria=stabilized zirconia.  See the last sentence on page 47, bridging to page 48.).

Addressing claim 10, for the additional limitation of this claim see Figure 1.

Addressing claim 17, for the additional limitation of this claim see Figure 1.
Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mount et al. WO 2014/053855 A1 (“Mount”)

Addressing claim 18, Mount discloses a microelectrochemical sensor for use in a molten salt environment (see the tittle, abstract, and page 12, lines 28-30) , the microelectrochemical sensor comprising: 
a first electrode (top conductive layer 44 in Figure 19.  See also page 28, 
lines 1-4.)  printed on a surface of a substrate (while Mount does not explicitly state that first electrode may be printed, the Examiner will note that this is a product-by-process limitation.  As such, the first electrode is only limited by the resulting structure from printing, not by actually having been printed.  See MPEP 2113(I).  Since Mount discloses that a variety of techniques that are already known in the semiconductor art for making microelectrodes may be used to make the microelectrodes of the microelectrochemical sensor (see page 5, line 31, to page 6, line 2 ) , the first electrode of Mount is presumed to be the same as if printed until Applicant shows a necessary material difference from printing the electrode instead4.), the first electrode comprising
a conductive oxide material (see page 7, lines 24-35, especially lines 29-33; and claim 11); and 
a second electrode (middle or bottom conductive layer 44 in Figure 19.  See also page 28, lines 1-4.)  printed on the surface of the substrate (the discussion above regarding this product-by-process limitation for the first electrode also applies to the second electrode), the second electrode
comprising another conductive oxide material (see page 7, lines 24-35, especially lines 29-33, claim 1; and page 5, lines 22-26).

Addressing claim 19, for the additional limitation of this claim see page 6, lines 20-22, noting  especially  “Other substrates can include . . . ., glass, quartz and diamond.”

Addressing claim 20, for the additional limitation of this claim see 
Figure 19, wherein either the left edge or the right edge may be construed as “an edge: of the substrate” of the claim. 




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of  Taylor et al., “Inkjet printing of carbon supported 3-D catalyst layers for use in fuel cells,” Journal for Power Source 171 (2007) 101-106 (hereafter “Taylor”).

Addressing claim 5, Gray discloses a method of manufacturing an electrochemical sensor as set forth in underlying claim 1.  See the rejection of claim 1 under 35 U.S.C. 102(a)(1) above based on Gray.  However, Gray does not disclose that “the printing comprises inkjet printing the at least one conductive ink on the surface of the at least one substrate…[italicizing by the Examiner]”, although Gray does disclose the related printing technique of screen printing (for example, col. 3:4-7).  
	Taylor discusses inkjet printing of carbon supported platinum 3-D catalyst layers for use in fuel cells.  See the title.  In this discussion Taylor compares screen printing conductive layers with inkjet printing.  See Figure 1 and the first full paragraph in the first column on page 102.  In light of this comparison in Taylor it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the printing in Gray be inkjet printing instead of screen printing because Taylor states,

    PNG
    media_image1.png
    400
    441
    media_image1.png
    Greyscale

	
See the first full paragraph in the first column on Taylor page 102.
Also from Taylor

    PNG
    media_image2.png
    342
    820
    media_image2.png
    Greyscale



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gunasingham in view of  Taylor.

Addressing claim 5, Gunasingham discloses a method of manufacturing an electrochemical sensor as set forth in underlying claim 1.  See the rejection of claim 1 under 35 U.S.C. 102(a)(1) above based on Gunasingham.  However,  does not disclose that “the printing comprises inkjet printing the at least one conductive ink on the surface of the at least one substrate…”, although Gunasingham does disclose the related printing technique of screen printing (for example, col. 6:31-33).  
	Taylor discusses inkjet printing of carbon supported platinum 3-D catalyst layers for use in fuel cells.  See the title.  In this discussion Taylor compares screen printing conductive layers with inkjet printing.  See Figure 1 and the first full paragraph in the first column on page 102.  In light of this comparison in Taylor it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the printing in Gunasingham  be inkjet printing instead of screen printing because Taylor states,

    PNG
    media_image1.png
    400
    441
    media_image1.png
    Greyscale

	
See the first full paragraph in the first column on Taylor page 102.
Also from Taylor

    PNG
    media_image2.png
    342
    820
    media_image2.png
    Greyscale



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of  Svoboda et al. US 2017/0095187 A1 (hereafter “Svoboda”) and Berduque et al. US 2018/0059044 A1 (hereafter “Berduque”).

Addressing claim 6, Gray discloses a method of manufacturing an electrochemical sensor as set forth in underlying claim 1.  See the rejection of claim 1 under 35 U.S.C. 102(a)(1) above based on Gray.  However, Gray does not disclose that “the printing comprises aerosol jet printing the at least one conductive ink on the surface of the at least one substrate…”, although Gray does disclose the related printing technique of screen printing (for example, col. 3:4-7).  As shown by Berduque aerosol jet printing was a known alternative to screen printing for forming electrodes in an electrochemical sensor.  See Berduque the tittle and claim 18.  Thus, to print the electrode in Gary by aerosol jet printing instead of by screen printing is prima facie obvious as just use of a known technique (aerosol printing) to improve similar devices (the device of Gray is an electrochemical, sensor, albeit not a gas sensor) in a similar way (make an electrode).  Moreover, as diisclosed by Svoboda 

    PNG
    media_image3.png
    154
    421
    media_image3.png
    Greyscale

There is a reasonable expectation that this benefit of aerosol jet printing will also hold true for platinum group metals. 
   
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gunasingham in view of  Svoboda and Berduque.

Addressing claim 6, Gunasingham discloses a method of manufacturing an electrochemical sensor as set forth in underlying claim 1.  See the rejection of claim 1 under 35 U.S.C. 102(a)(1) above based on Gunasingham.  However,  does not disclose that “the printing comprises aerosol jet printing the at least one conductive ink on the surface of the at least one substrate…”, although Gunasingham does disclose the related printing technique of screen printing (for example, col. 6:31-33).  As shown by Berduque aerosol jet printing was a known alternative to screen printing for forming electrodes in an electrochemical sensor.  See Berduque the tittle and claim 18.  Thus, to print the electrode in Gunasingham  by aerosol jet printing instead of by screen printing is prima facie obvious as just use of a known technique (aerosol printing) to improve similar devices (the device of Gunasingham is an electrochemical, sensor, albeit not a gas sensor) in a similar way (make an electrode).  Moreover, as disclosed by Svoboda 

    PNG
    media_image3.png
    154
    421
    media_image3.png
    Greyscale

There is a reasonable expectation that this benefit of aerosol jet printing will also hold true for platinum group metals. 



Allowable Subject Matter

Claim 7 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
a) in claim 7 the combination of limitations requires that “after forming the at least one electrode on the at least one substrate, submerging at least a portion of the at least one electrode and the at least one substrate within a molten salt.[italicizing by the Examiner]”
In contrast, in Gray after forming the at least one electrode on the at least one substrate Gray discloses submerging at least a portion of the at least one electrode and the at least one substrate within an unknown solution (14; Figure 2 and col. 1:60-65), which is most likely an aqueous solution (col. 5:1-8 and 
col. 5:20-28).   
In contrast, in Gunasingham after forming the at least one electrode on the at least one substrate Gunasingham discloses sliding the substrate into a guide (36) of a chamber and then impinging a liquid jet onto the electrode. See 
Figures 1-3, col. 6:4-7 and col. 6:27-29. 
b) in claim 11 the combination of limitations requires that “the electrochemical sensor further comprises a reference electrode on the one of the at least one substrate.”
	In contrast, although Vargas-García does disclose a reference electrode on the one of the at least one substrate (see Figure 1) this electrode was construed as a counter-reference electrode in the rejection of underlying claim 9.  Claim 11 requires three electrodes – a working electrode, a counter electrode, and a reference electrode.  The sensor of Vargas-García is configured as just a two-electrode sensor.  See Figure 1.  
	
c) in claim 12 the combination of limitations requires that “the electrochemical sensor further comprises a reference electrode at least partially laterally circumscribing the working electrode.”
	In contrast, although Vargas-García does disclose a reference electrode on the one of the at least one substrate (see Figure 1) this electrode was construed as a counter-reference electrode in the rejection of underlying claim 9.  Claim 12 requires three electrodes – a working electrode, a counter electrode, and a reference electrode.  The sensor of Vargas-García is configured as just a two-electrode sensor.  See Figure 1.  Also, the working electrode in Vargas-García can be said to at least partially laterally circumscribing the working electrode, rather than the reverse.

d) claim 13 depends from allowable claim 12.

e) in claim 14 the combination of limitations requires that “a greatest outer dimension of the electrochemical sensor is less than about 1000 µm.” 
In contrast, Vargas-García discloses, “The sensor was shaped in the form of an open-ended tube 5 cm long with an outside diameter of 8 mm. [italicizing by the Examiner]”  See Vargas-García page 48.

f) in claim 15 the combination of limitations requires that “the at least one substrate is substantially circular.” 
In contrast, Vargas-García discloses, “The sensor was shaped in the form of an open-ended tube . . . . [italicizing by the Examiner]”  See Vargas-García page 48.

g) in claim 16 the combination of limitations requires that “at least one of the conductive material or the other conductive material has a perovskite crystal structure.”
	In contrast, Vargas-García both conductive materials are Pt-C.  See Figure 1 and the rejection of underlying claim 9 above under 35 U.S.C. 103.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/ Primary Examiner, Art Unit 1795                                                                                                                                                                                             August 3, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Although not relied upon for the rejection of claims 4, the Examiner notes that Gray also discloses that the substrate may be made of glass (col. 2:18-29 and claim 9), which is akin to quartz (indeed “quartz” I sometimes referred top as “quartz glass”). 
        2 Although not needed to meet this claim limitation the Examiner will note that the counter electrode is presumably also made by screen printing as a it is side-by-side with the working electrode (Figure 2) and may have the same composition as the working electrode (col. 6:63-65).
        3 Vargas-García does not specifically indicate what the “C” in “Pt-C” stands for, but, of course, it typically represents the element carbon.  Also, Vargas-García discloses, “The YSZ tubes were coated over their entire surfaces with Pt electrode films using a horizontal hot-wall MOCVD apparatus, which has been described elsewhere(10) . The Pt films were carefully removed from the open edge of the tubes with 400-grade emery paper in order to form the working electrode on the external surface and the reference electrode on the internal surface of the tubes. Platinum-acetylacetonate [(CHrCOCHCO-CH3)2Pt]
        was used as the precursor and its vapors were carried by an argon gas flow to the reactor
        chamber. [italicizing by the Examiner]  See Vargas-García page 48.
        4 Note that printing the microelectrode may also be obvious over Mount page 5, line 31, to page 6, line 2, although the Examiner does not assert this here.